El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Fabriciano y Germán Vélez fueron acusados como auto-res de un delito de acometimiento y agresión grave come-tido en la persona de Ignacio Gómez.
Celebrado el juicio en el que ambas partes introdujeron y practicaron pruebas, la corte declaró culpables a los acu-sados y los condenó a pagar, cada uno, trescientos dólares de multa y en su defecto a sufrir un día de cárcel por cada dólar dejado de satisfacer, no excediendo la prisión en nin-gún caso de noventa días.
No conformes los acusados apelaron para ante este tribunal. En su alegato establecen varios errores que estu-diaremos en el orden en que ban sido señalados.
Sostienen los apelantes que la corte erró al estimar que el delito cometido fué uno de acometimiento y agresión y no de alteración de la-paz.
No bay duda alguna de que la acusación imputa la co-misión de un delito de acometimiento y 'agresión. Dicho delito se define así:
“Todo acto ilegal de inferir algún daño violento en la persona-de algún semejante con la intención de causarle daño, cualesquiera que sean los medios o el grado de violencia que se emplearen, . . . .”
Sección 1 de la vigente ley sobre la materia aprobada en 1904.
Y la prueba fué congruente con la acusación. El primer testigo del fiscal, José N. Quiñones, en lo pertinente dijo:
*581“El día de autos estaba yo porcia noche entre ocho y nueve en frente al Teatro Rialto, cuando de pronto siento un golpe y la acu-mulación de gente; casi a un metro o dos de donde yo estaba vi que estos dos acusados, el más pequeño, no los conozco, le daba a otro, a este señor que está aquí presente, el Dr. Jiian Ignacio Gómez, y el otro acusado, el más alto mientras el pequeño le sujetaba este señor le daba al Dr. Gómez por detrás con un bastón en la cabeza. Es todo lo que yo vi.”
El segundo testigo, Enrique Fuentes, policía insular, ma-nifestó :
‘ ‘ Para eso de fas ocho y media, una cosa así, estaba yo atendiendo al servicio de las guaguas de tráfico y al momento veo que la gente-corría y al ver el movimiento de la gente correr, miro hacia atrás y estaba aquel señor agarrado eon aquél, con el joven y el otro, pues le agredía por encima con ese bastón.”
* #$####
"Al momento los cogí a los dos; al señor le quité la varilla y le dije: ‘Ud. está arrestado’ cogí al otro y le dije, ‘Ud. está arres-tado también’, y los mandé con otro guardia al cuartel, cogí al otro que estaba herido y como era mucha la sangre cogí un carro y lo llevé a curar.”
El hecho de que la prueba demuestre que con motivo del acometimiento y agresión se alterara la paz, no quiere de-cir que el delito dejara de existir para convertirse en otro de naturaleza distinta.
Sostienen de igual modo los apelantes que la corte erró al concluir que el delito se cometió eon un bastón y calificarlo en tal virtud de grave, y citan el caso de El Pueblo v. Marini, 22 D.P.R. 11. La jurisprudencia establecida en dicho caso es como sigue:
‘‘Lo que constituye esencialmente el delito de acometimiento y agresión eon circunstancias agravantes, de acuerdo con el párrafo 6 de la sección 6 de la Ley, es el uso de un instrumento por virtud del cual se infiere deshonra a la persona agredida, y cuando Se de-sea alegar que se ha hecho uso de un foete, azote o bastón, o instru-mento semejante, debe hacerse constar así en la denuncia.”
*582En la denuncia se consignó expresamente que la agra-vante en el caso consistía “en que los acusados realizaron el acometimiento y agresión con un bastón que es un instru-mento que infiere deshonra a la person agredida.”
El bastón fué ocupado y presentado como prueba. Esta es abundante sobre el particular. Nos limitaremos a trans-cribir las palabras de uno de los acusados, Fabriciano Yélez, dicen:
“Que yo ataco fuertemente a los falsificadores y él no lia hecho eso, sino lo contrario, y ésa es la razón y al estar en el Rialto, como dije antes, volvió a decirnos las mismas palabras y yo le pregunté; ‘¿Por qué Ud. nos ataca a nosotros?’ y me contestó con una bofe-tada y yo le contesté con un bastonazo, agresión por agresión.”
Y luego a la siguiente pregunta del fiscal: “¿Ud. ha usado siempre bastón?” contestó, refiriéndose al bastón ocu-pado, “Toda la vida; ése lo traje desde el 21 que estuve en Colombia.”
Alegan los apelantes además que en todo caso fúé errónea la declaración de culpabilidad del acusado Germán Yélez porque la prueba demostró que dicho acusado la única intervención que tuvo fué la de separar a los contendientes.
La prueba fué en verdad contradictoria. La de la De-fensa tiende a demostrar lo que ella dice pero la del fiscal establece que Germán Yélez sujetó al perjudicado mientras su padre, el otro acusado, Fabriciano Yélez- lo acometía y agredía con su bastón. El conflicto fue resuelto en contra del acusado y no se ha demostrado error. El artículo 36 del Código Penal no sólo considera como principales o au-tores a los que directamente cometen el acto delictivo, sino a los que ayudan a cometerlo y si Germán Yélez realizó los actos que estimó probados el juez sentenciador, no hay duda alguna que ayudó en la comisión del deíito y fué debida-mente considerado como uno de sus autores.
Por último insisten los apelantes en que la pena es excesiva. No estamos conformes.
*583El delito de acometimiento y agresión pnede castigarse con multa que llegue a mil dólares y prisión que no exceda de dos años. Se trata de un caso serio y más bien la pena parece benigna que excesiva.

Debe confirmarse la sentencia apelada.